  Case 14-15262         Doc 37     Filed 10/03/18 Entered 10/03/18 07:28:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-15262
         Lynn R Chaplin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/23/2014.

         2) The plan was confirmed on 07/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/11/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/12/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,207.00.

         10) Amount of unsecured claims discharged without payment: $39,638.03.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-15262        Doc 37       Filed 10/03/18 Entered 10/03/18 07:28:57                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,230.00
       Less amount refunded to debtor                             $30.00

NET RECEIPTS:                                                                                     $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,939.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $298.20
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,237.20

Attorney fees paid and disclosed by debtor:                   $61.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
Arnoldharris                     Unsecured         283.00           NA              NA            0.00       0.00
Arnoldharris                     Unsecured         496.00           NA              NA            0.00       0.00
Arnoldharris                     Unsecured         567.00           NA              NA            0.00       0.00
Arnoldharris                     Unsecured         639.00           NA              NA            0.00       0.00
Arnoldharris                     Unsecured      1,916.00            NA              NA            0.00       0.00
AT&T                             Unsecured           0.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,868.00       1,868.35        1,868.35        213.23        0.00
ATG CREDIT                       Unsecured          15.00           NA              NA            0.00       0.00
BAY AREA CREDIT SERVICE INC      Unsecured      1,463.00            NA              NA            0.00       0.00
CAVALRY SPV I                    Unsecured      1,547.00       2,462.83        2,462.83        281.07        0.00
Ccrservices                      Unsecured         200.00           NA              NA            0.00       0.00
Charter One Bank                 Unsecured         500.00           NA              NA            0.00       0.00
Chase Bank                       Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       6,966.37        6,966.37        795.05        0.00
COMMONWEALTH EDISON              Unsecured         373.00        373.99          373.99          42.68       0.00
COMMONWEALTH EDISON              Unsecured         300.00           NA              NA            0.00       0.00
Credit Collections Svc           Unsecured         137.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured          50.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         372.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         385.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         509.00           NA              NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured      1,500.00       1,500.00        1,500.00        171.19        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         223.00        515.59          515.59          58.84       0.00
LVNV FUNDING                     Unsecured         240.00        257.12          257.12          29.34       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         100.00           NA              NA            0.00       0.00
Midland Funding                  Unsecured         944.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA              NA            0.00       0.00
Pro Com Services                 Unsecured         150.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      7,000.00       7,756.70        7,756.70        885.24        0.00
Stellar Recovery Inc             Unsecured         250.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-15262       Doc 37       Filed 10/03/18 Entered 10/03/18 07:28:57                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
The Affiliated Group I          Unsecured      6,119.00            NA           NA             0.00        0.00
UNITED AUTO CREDIT CORPORATIO   Unsecured      4,712.00       4,029.17     4,029.17         459.83         0.00
UNIVERSITY OF CHICAGO C U       Unsecured          95.00           NA           NA             0.00        0.00
VERIZON                         Unsecured           0.00        230.71       230.71           26.33        0.00
VILLAGE OF EVERGREEN PARK       Unsecured         300.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $25,960.83           $2,962.80                  $0.00


Disbursements:

       Expenses of Administration                             $4,237.20
       Disbursements to Creditors                             $2,962.80

TOTAL DISBURSEMENTS :                                                                          $7,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-15262         Doc 37      Filed 10/03/18 Entered 10/03/18 07:28:57                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
